Citation Nr: 0902634	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ethmoid sinusitis, 
a left shoulder disability, a left wrist and hand disability, 
a left hip disability, a left knee disability, a left ankle 
disability, a left foot disability, and hypertension, claimed 
as secondary to multiple sclerosis (MS).

2.  Entitlement to special monthly compensation based on a 
need for aid and attendance or housebound.

3.  Whether new and material evidence has been received to 
reopen a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for pathology causing presence of deep white 
matter changes, the presence of small punctuate lesions and 
bright lesions in deep white matter of brain, cerebrovascular 
disease, probable multi-infarct syndrome, dementia, 
demyelinating disease and multiple sclerosis, and if so, 
whether the reopened claim should be granted.  

4.  Entitlement to a rating in excess of 70 percent for 
service-connected anxiety neurosis with depression.

5.  Entitlement to a rating in excess of 20 percent for 
service-connected duodenal ulcer.

6.  Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability.

7.  Entitlement to a compensable rating for service-connected 
residuals of fracture of the metatarsal bone of the right 
foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, H.C., and D.C.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for ethmoid 
sinusitis, left shoulder condition, left wrist and hand 
condition, left hip condition, left knee condition, left 
ankle condition, left foot condition, and hypertension as new 
and material evidence had not been received to reopen the 
claim.  The October 2006 rating decision re-opened and denied 
a claim for compensation under 38 U.S.C.A. § 1151 for 
pathology causing presence of deep white matter changes, the 
presence of small punctuate lesions and bright lesions in 
deep white matter of brain, cerebrovascular disease, probable 
multi-infarct syndrome, and dementia now diagnosed as 
multiple sclerosis; and entitlement to special monthly 
compensation based on a need for aid and attendance or based 
on housebound.  The October 2006 rating decision denied 
special monthly compensation based on aid and attendance or 
housebound status and continued a 70 percent rating for 
anxiety neurosis with depression, a 20 percent rating for 
duodenal ulcer, a 10 percent rating for a right knee 
disability and a zero percent (noncompensable) rating for 
residuals of fracture of the metatarsal bone of the right 
foot.   

The veteran presented testimony at a videoconference hearing 
in February 2008 before the undersigned.  At the February 
2008 hearing the veteran raised new claims regarding problems 
with his right side due to multiple sclerosis, bladder 
incontinence, and bowel incontinence.  Those issues are 
referred to the RO for appropriate development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for pathology causing presence of deep white matter changes, 
the presence of small punctuate lesions and bright lesions in 
deep white matter of brain, cerebrovascular disease, probable 
multi-infarct syndrome, dementia, demyelinating disease and 
multiple is reopened; however, further development is needed 
prior to appellate review.  That issue and the issues of 
entitlement to an increased rating for a service-connected 
right knee disability, for service-connected residuals of 
fracture of the metatarsal bone of the right foot, and 
whether new and material evidence has been received to reopen 
claims for multiple left-sided disabilities, secondary to MS, 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.

In addition, in the veteran's letter received in August 2005 
seeking to reopen his claim, he not only claimed entitlement 
to service connection for MS due to the misdiagnosis in 1976 
and beyond, but, also claimed that the diagnosis of anxiety 
neurosis with depression which was service-connected 
demonstrated symptoms manifesting as far back as military 
service.  Thus, the veteran sought to reopen his claim for MS 
not only under the provisions of 38 U.S.C.A. § 1151 but also 
on a direct basis to service.  

Although the October 2006 rating decision addressed the claim 
for MS under the provisions of 38 U.S.C.A. § 1151, there 
apparently was no decision regarding whether new and material 
evidence had been received to reopen the claim of service 
connection for MS on a direct basis.  

In the veteran's Form 9, Appeal to Board of Veterans' 
Appeals, received in May 2007, the veteran stated that he 
believed that he had presented medical evidence to establish 
service connection for MS with early emotional problems and 
other psychiatric problems being onset while in military 
service.  In July 2007, the veteran submitted medical 
evidence to the Board with a waiver of the evidence by the RO 
which he believed was new and material evidence sufficient to 
reopen his claim.  His claim, apparently, is for service 
connection for MS on a direct basis.  The medical evidence 
submitted was a May 2007 statement from a private physician 
who followed the veteran for his MS and who had reviewed the 
veteran's military record.  The physician stated that the 
veteran was suffering from underlying anxiety, impulsive 
behavior and depression which were not unlikely to be related 
to his MS or to be precipitated by MS.  At his personal video 
conference hearing the veteran indicated that evidence 
suggests that symptoms of MS manifested in service.  The 
veteran has a claim pending as to whether new and material 
evidence has been received to reopen a claim for service 
connection for MS on a direct basis which has not yet been 
adjudicated by the RO and therefore not on appeal.  That 
issue is referred to the RO for adjudication.  


FINDINGS OF FACT

1.  A rating decision in April 2003 denied a claim for 
compensation under 38 U.S.C.A. § 1151 for pathology causing 
presence of deep white matter changes, the presence of small 
punctuate lesions and bright lesions in deep white matter of 
brain, cerebrovascular disease, probable multi-infarct 
syndrome, dementia, demyelinating disease and multiple 
sclerosis.  The veteran did not timely perfect an appeal and 
it became final.  

2.  Evidence received since the April 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for compensation under 38 U.S.C.A. § 1151 for 
pathology causing presence of deep white matter changes, the 
presence of small punctuate lesions and bright lesions in 
deep white matter of brain, cerebrovascular disease, probable 
multi-infarct syndrome, dementia, demyelinating disease and 
multiple sclerosis, is not cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record raises a reasonable possibility of substantiating the 
claim.

3.  Service connection is in effect for anxiety neurosis with 
depression rated 70 percent disabling, duodenal ulcer disease 
rated 20 percent disabling, internal derangement of the right 
knee rated 10 percent disabling and residuals of fracture of 
the metatarsal bone of the right foot rated zero percent 
disabling.

4.  The veteran's service-connected disorders do not require 
him to remain in bed or render him with such significant 
disabilities as to be in need of regular aid and attendance, 
do not result in his inability to dress or undress himself or 
to keep himself ordinarily clean and presentable, do not 
affect his ability to feed himself, or cause physical or 
mental incapacity that requires care or assistance on a 
regular basis against the hazards or dangers inherent in his 
daily environment.

5.  The veteran is not substantially confined to his house or 
its immediate premises as a result of his service-connected 
disabilities.

6.  The competent and probative evidence preponderates 
against a finding that the veteran's symptoms and 
manifestations of anxiety neurosis with depression result in 
total occupational and social impairment.  

7.  The veteran's duodenal ulcer is manifested by 
intermittent vomiting, intermittent blood in his stool, 
intermittent hematemesis, acid reflux, burning sensation, 
nausea, diarrhea and abdominal strain; objectively, there is 
no demonstration of moderately severe symptoms with 
impairment of health manifested by anemia or weight loss and 
there is no showing of recurrent incapacitating episodes 
averaging 10 days in duration at least four or more times a 
year; or of severe symptoms with manifestations of anemia and 
weight loss productive of definite impairment of health.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for 
compensation under 38 U.S.C.A. § 1151 for pathology causing 
presence of deep white matter changes, the presence of small 
punctuate lesions and bright lesions in deep white matter of 
brain, cerebrovascular disease, probable multi-infarct 
syndrome, dementia, demyelinating disease and multiple 
sclerosis has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 (2008).  

3.  The criteria for a 100 percent disability rating for 
anxiety neurosis with depression have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
(DC) 9400 (2008).

4.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.114, DC 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

With respect to the issue on appeal as to whether new and 
material evidence has been received to reopen a claim for 
compensation under 38 U.S.C.A. § 1151, the Board finds that 
VA has substantially satisfied the duties to notify and 
assist.  In view of the disposition of the matter on appeal 
herein by reopening the claim, no useful purpose would be 
served by further discussion or analysis of the VA's duties 
to notify and assist in this case.  Thus, the Board finds 
that further discussion of the duties to notify and assist on 
the issue of whether new and material evidence has been 
received to reopen a claim for compensation under 38 U.S.C.A. 
§ 1151 is not warranted.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

With respect to the other issues, the RO sent correspondence 
in August 2005, January 2006, July 2006, and September 2006; 
and a rating decision in October 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case in April 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although the veteran testified in February 2008 
that he had been hospitalized a year earlier for his mental 
condition, the VA medical records in 2007 do not indicate 
such hospitalization.  The veteran was seen for psychiatric 
appointments in January, March and May 2007 and then next 
seen in January 2008 and there is no mention of a psychiatric 
hospitalization in early 2007.  Those VA psychiatric records 
of treatment in the claims file provide sufficient evidence 
for that time period on which to rate the claim.  
Accordingly, a remand is not necessary to request the 
reported psychiatric hospitalization records.  VA has also 
obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Compensation under 38 U.S.C.A. § 1151

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
pathology causing presence of deep white matter changes, the 
presence of small punctuate lesions and bright lesions in 
deep white matter of brain, cerebrovascular disease, probable 
multi-infarct syndrome, dementia, demyelinating disease and 
multiple sclerosis.     

A review shows that this issue has previously been denied.  A 
rating decision in April 2003 denied compensation under 
38 U.S.C.A. § 1151 for pathology causing presence of deep 
white matter changes, the presence of small punctuate lesions 
and bright lesions in deep white matter of brain, 
cerebrovascular disease, probable multi-infarct syndrome, 
dementia, demyelinating disease and multiple sclerosis as the 
evidence did not show that the claimed conditions resulted 
from or were related to the veteran's period of 
hospitalization in 1975-1976.  While it was noted in the 
veteran's hospital summary that he had many physical 
complaints, all clinical exams and diagnostic studies were 
found to be normal.  The hospital report showed no evidence 
that the veteran had an adverse reaction to medication that 
resulted in any disability.  The claim for service connection 
for those conditions could not be granted based on service 
medical records that show no evidence of treatment for those 
conditions.  The veteran was notified of the decision and his 
appeal rights by letter dated in April 2003.  The veteran did 
not timely file a substantive appeal; therefore it is a final 
decision.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding as to conclusions 
based on evidence on file at the time VA issues written 
notification.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO reopened the claim and decided it on the 
merits in the October 2006 rating decision, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence considered at the time of the prior denial in an 
April 2003 rating decision included service medical records, 
VA treatment records from two VA medical facilities covering 
a period from December 1992 to April 2003, private hospital 
records from May 1987 through April 1995, and VA hospital 
report covering treatment for a period from November 1975 to 
March 1976.  

Evidence received since the April 2003 rating decision 
includes a medical report from a private physician dated in 
July 2005, additional VA treatment records from November 2004 
to June 2008, a report from a private physician dated in 
March 2006, statements from the veteran, treatment records 
for a period of hospitalization in 1975-1976, VA examinations 
dated in May and September 2006, private medical reports 
dated in July 2006, January 2007, February 2007 and March 
2007, and testimony at a Board video conference hearing in 
February 2008.

The Board has reviewed the evidence submitted subsequent to 
the April 2003 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the April 2003 
rating decision that denied compensation under 38 U.S.C.A. 
§ 1151 for pathology causing presence of deep white matter 
changes, the presence of small punctuate lesions and bright 
lesions in deep white matter of brain, cerebrovascular 
disease, probable multi-infarct syndrome, dementia, 
demyelinating disease and multiple sclerosis includes 
treatment records for a period of hospitalization in 1975-
1976 that show the veteran had an adverse reaction to 
prescribed medication.  In addition, evidence received 
includes a statement by the veteran's private board certified 
neurologist who rendered an opinion that the veteran had MS 
and that the initial presentation was with the acute 
hemiparesis in 1976 and had been misdiagnosed since.  In the 
Board's opinion, that evidence, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a) (2008).  It was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, does raise 
a reasonable possibility of substantiating the claim.  

Accordingly, the claim for compensation under 38 U.S.C.A. 
§ 1151 for pathology causing presence of deep white matter 
changes, the presence of small punctuate lesions and bright 
lesions in deep white matter of brain, cerebrovascular 
disease, probable multi-infarct syndrome, dementia, 
demyelinating disease and multiple sclerosis is reopened.  38 
U.S.C.A. § 5108 (West 2002).  To that extent only, the claim 
is allowed.  The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for pathology causing presence of deep 
white matter changes, the presence of small punctuate lesions 
and bright lesions in deep white matter of brain, 
cerebrovascular disease, probable multi-infarct syndrome, 
dementia, demyelinating disease and multiple sclerosis will 
be addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108.

Special monthly compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  

The veteran contends that he has extreme limitation of motion 
in his joints, serious neurological weakness bilaterally to 
both upper and lower extremities, and bladder and bowel 
dysfunction which prevent him from functioning on his own.  
He is mostly bedridden, needs assistance dressing, bathing, 
going to the bathroom, and eating.  The veteran requires the 
use of a wheelchair, manual or motorized.  He also contends 
that he is entitled to a higher level aid and attendance 
allowance.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran is helpless or so nearly 
helpless, as the result of service-connected disability, that 
he requires the regular aid and attendance of another person.  
38 C.F.R. § 3.350 (2008).  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with the 
claimant's condition as a whole.  The evidence need only 
establish that the veteran needs regular aid and attendance, 
not constant need.  Determinations that the veteran needs 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2008).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a) (2008).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c) (2008).

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, of 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) 
(2008).

Service connection is in effect for anxiety neurosis with 
depression rated 70 percent disabling, duodenal ulcer disease 
rated 20 percent disabling, a right knee disability rated 10 
percent disabling, and residuals of fracture of the 
metatarsal bone of the right foot rated zero percent 
disabling.  The combined disability rating is 80 percent.  
The veteran also is in receipt of a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) granted from April 1, 1976.  

Treatment records reflect treatment for various service-
connected and nonservice-connected conditions, including MS 
and symptoms related to MS, various psychiatric disorders, 
neuropathic pain, and chronic pain of cervical and lumbar 
spines.  The records show that the veteran requires 
assistance with activities of daily living, including help 
with dressing, grooming, and eating.  He is able to walk for 
short distances with a cane and limps.  He used a motorized 
wheelchair at home.  He was incontinent for bladder and 
bowel.  The records show he is wheelchair bound and dependent 
on his wife to help him in his care physically at home.  The 
records show that the veteran is able to leave his home at 
his discretion but uses his wheelchair to get in and out of 
his house.

The veteran underwent a VA examination for aid and attendance 
in January 2006.  The examiner noted that the veteran 
ambulated with assistance and used a wheelchair.  He was 
bedridden.  During the daytime the veteran was out of bed for 
short intervals only.  He needed assistance to dress, bathe, 
go to the bathroom, and eat.  He did not walk in and out of 
home unassisted but used a wheelchair.  He suffered from a 
neurological weakness and limitation of motion of joints.  
The findings were based on diagnoses of hypertensive 
cardiovascular disease, chronic obstructive pulmonary 
disorder, multiple sclerosis, sickle cell trait, benign 
prostatic hypertrophy, osteoarthritis of cervical and lumbar 
spine with radiculopathy, erectile disorder, and peptic ulcer 
disease.  

In May 2006 at a psychiatric evaluation the veteran stated 
that his mental condition had affected his ability to do 
household chores and he spent most of his time in bed.  

The veteran and his wife testified in February 2008 that she 
provided assistance with personal hygiene for the veteran as 
he was not able to take care of his daily living activities.  
She also assisted him with eating and prepared his meals for 
him.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the award of special 
monthly compensation based upon the need for regular aid and 
attendance or housebound status.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service- connected disability, 
the veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both eyes 
with visual acuity of 20/200 or less; is permanently 
bedridden; or is with such significant disabilities as to be 
in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Although 
earlier evidence in December 2004 on an application for an 
automobile and adaptive equipment claims loss of use of left 
foot and loss of use of left hand, there is no evidence that 
any such loss of use is related to a service-connected 
disability.  Here, there is no evidence of any service-
connected anatomical loss or loss of use of any extremity, or 
of blindness or visual acuity of 20/200, to warrant further 
consideration of these conditions.

The evidence shows that the veteran has notable limitations 
including an inability to work.  He required assistance to 
ambulate and used a wheelchair.  As the veteran reported that 
he lives at home with his wife, confinement to a nursing home 
due to mental or physical incapacity is not shown.  The 
veteran does meet the criteria to establish a factual need 
for aid and attendance of another person as the evidence 
shows that the veteran did need assistance in the activities 
of daily living.  However, the veteran's need for aid and 
attendance of another person is not shown to be due to a 
service connected disability or disabilities.  The VA 
examiner in January 2006 indicated that the veteran needed 
aid and assistance, however, the need was primarily based on 
diagnoses of nonservice-connected disabilities.  Moreover, 
the evidence does not show that the veteran is required to 
remain in bed due to service-connected disabilities.  
Although, the January 2006 examiner indicated that the 
veteran was bedridden and was out of bed in the daytime for 
short intervals only, the diagnoses were primarily for non-
service connected disabilities.  The evidence does not show 
that his service-connected ulcer disease shown in the January 
2006 diagnoses or other service-connected disabilities 
require substantial time in bed.  

The weight of the evidence does not show that the veteran 
requires aid or assistance because of his service-connected 
disabilities.  The Board is sympathetic to the veteran's 
condition, but special monthly compensation based upon the 
need for aid and attendance must be due to service-connected 
disabilities.  In this case, even accepting the examination 
findings that the veteran needs help with activities of daily 
living, it appears that the condition most responsible for 
the need of assistance is a non-service-connected condition 
(MS).  The preponderance of the evidence demonstrates that 
the veteran is in need of the regular aid and attendance of 
another person due to nonservice-connected disabilities.  
Thus, special monthly compensation based upon the need for 
the regular aid and attendance of another person due to 
service-connected disabilities is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the veteran does not meet the requirements for entitlement 
to the regular aid and attendance allowance, he does not meet 
the basic criteria for the higher level aid and attendance 
allowance.  38 C.F.R. § 3.352(b).  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation which is 
available for veterans who have certain additional severe 
disabilities or who are permanently housebound.  The veteran 
does not have a service-connected disability rated as 100 
percent disabling.  Also, the evidence does not show that the 
veteran is housebound.  On VA examination and in records of 
treatment, the veteran indicated that he was able to leave 
the house at his discretion but used a wheelchair.  While the 
veteran does have difficulty walking and needs assistance, he 
is not confined to his house by any service-connected 
disability.  

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound due to a service-
connected disability or disabilities.  As the preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Anxiety neurosis with depression

The veteran's service-connected anxiety neurosis with 
depression is currently rated as 70 percent disabling.  He 
contends that a 100 percent schedular rating is warranted.  
He is in receipt of a TDIU.  

A rating decision in July 1976 granted service connection for 
anxiety neurosis with depression and assigned a 10 percent 
rating effective in October 1974, a temporary total rating 
effective in November 1975 and a 70 percent rating effective 
in April 1976.  The 70 percent rating has been continued in 
subsequent rating decisions.  Since that 70 percent rating 
has been in effect for more than 20 years, the rating is 
protected, by law, against reduction.  38 C.F.R. § 3.951 
(2008).

Anxiety neurosis with depression is rated using the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 
9400 (2008).  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2008) 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008) 

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF score 
in the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

After a review of the evidence to include reports of VA 
examinations and VA outpatient treatment records and the 
veteran's testimony, the Board finds that a rating in excess 
of 70 percent is not warranted.  The veteran's disability 
picture due to his service-connected mental disorder does not 
more nearly approximate the schedular criteria required for a 
100 percent rating.  38 C.F.R. § 4.7.  

The evidence does not show gross impairment in thought 
processes or communication.  On VA examination in April 2005, 
the veteran's thought processes were intact and he was able 
to communicate.  Although on VA examination in May 2006 the 
veteran's speech was at a halting, slow pace and he had 
notable difficulties forming his words, the examiner felt 
that was most likely due to MS symptoms.  His thought 
processes were alert, lucid, and generally relevant to the 
topic being discussed and the veteran was able to make 
himself understood.  No gross impairment in his cognitive 
functioning or in his communication skills was evidenced 
other than his difficulties with recent memory skills and 
notable difficulty forming words when speaking.  When seen 
for follow-up in June 2006, the veteran's speech was mumbled 
but understandable.  In March 2007, his speech was clear and 
coherent.  His thought content revealed no delusions or other 
problems.  In June 2006, March 2007, May 2007, and January 
2008, his thought process was goal directed.  In June 2008, 
his thought process was linear and goal-directed.  

The evidence does not show the veteran had persistent 
delusions or hallucinations.  On examination in April 2005, 
the veteran denied hallucinations.  On examination in May 
2006, the veteran related having ideas of reference and 
paranoia.  He claimed having visual hallucinations, not very 
often, with the last time probably three to four months 
earlier.  He reported having auditory hallucinations off and 
on all the time and the last time had been three weeks 
earlier.  In June 2006, he reported visual and auditory 
hallucinations.  On examination, he endorsed auditory 
hallucinations but refused to elaborate.  His wife reported 
that the veteran believed someone was trying to steal his 
house and take his wife away from him.  In March 2007, a 
history of auditory and visual hallucinations was noted and 
that the veteran had no recent perceptual problems.  In May 
2007, January 2008, and June 2008 the veteran denied having 
perceptual problems.  At his hearing, the veteran testified 
that his hallucinations happened before he had an MS attack 
and when he had mental stress.  Although the veteran has 
reported perceptual problems at times, on other examinations, 
he had denied the.  Therefore, the Board finds that the 
evidence as a whole does not show persistent delusions or 
hallucinations.  

The evidence does not show the veteran had persistent danger 
of hurting himself or others.  On examination in April 2005, 
no suicidal or homicidal ideas were elicited.  In May 2006, 
he related having homicidal thoughts in the past but not at 
any time recently.  He had thought about suicidal ideation, 
but could not recall if he had ever attempted it and denied 
having thoughts of suicide at that time.  In June 2006 and 
March 2007, the veteran denied suicidal and homicidal 
ideations.  In May 2007 and January 2008, he had no ideation, 
intent, or plan of harm to self or to others.  At his hearing 
the veteran testified that he had had problems where he 
wanted to commit suicide because of his condition that he 
could not do very much for himself and was causing real 
problems for his wife.  He mostly thought about hurting 
himself and not hurting others.  In June 2008, the veteran 
denied destructive ideation.  Although at one outpatient 
visit, the veteran had described having homicidal thoughts in 
the past and stated he had thought about suicidal ideation, 
he denied thoughts of suicidal or homicidal ideation at that 
time.  Thus, the over all evidence does not show signs of 
persistent danger of the veteran hurting himself or others.  

The evidence does not show grossly inappropriate behavior.  
Although in April 2005, his insight and judgment were noted 
as impaired at times, there was no evidence of grossly 
inappropriate behavior.  At a May 2006 VA examination, it was 
noted that his behavior was not bizarre, but he had a stiff 
posture.  He related having ideas of paranoia in May 2006, in 
June 2006 his thought content revealed delusions with 
paranoid themes, and in May 2007, his thought content 
revealed persecutory ideation.  In June 2006 he displayed 
slight psychomotor agitation.  He also stated that he was 
hurting and wanted to go home.  However, there was no 
evidence of grossly inappropriate behavior.  In March 2007, 
May 2007 and January 2008 the veteran had adequate judgment 
and fair insight into nature of his condition.  He displayed 
no psychomotor agitation.  In January 2008, his thought 
content revealed no delusions or other problems.  Grossly 
inappropriate behavior is not shown by the evidence of 
record.

The evidence does not show intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  At a VA examination in May 2006, the 
veteran stated that his wife helped him with his grooming.  
At that examination, his appearance was clean and casually 
attired.  The examiner found the veteran had the basic 
cognitive skills that would allow him to manage his personal 
and financial affairs.  He would most likely require 
assistance because of his multiple sclerosis and reduced 
physical functioning.  The veteran seemed capable of seeking 
and obtaining whatever assistance he required in the 
maintenance of his affairs on an as needed basis.  In June 
2006 and March 2007 the veteran was described as well 
groomed.  The evidence does not show intermittent inability 
to perform activities of daily living due to his service-
connected psychiatric disorder.

The evidence does not show disorientation to time or place.  
At an April 2005 VA examination the veteran's orientation was 
preserved.  On examination in May 2006, he was in contact 
with reality and oriented to person, place, date and day of 
the week.  In June 2006, March 2007, May 2007, and January 
2008, the veteran was described as alert and oriented times 
three.  In June 2008 the veteran was alert and well-oriented.  
The veteran has been consistently described as oriented to 
time and place.  

The evidence does not show memory loss for names of close 
relatives, own occupation, or own name.  At an April 2005 VA 
examination the veteran's memory was preserved.  In May 2006, 
the veteran's wife stated that he was forgetful.  On 
examination, the veteran's immediate, recent, and remote 
memory skills were grossly intact, although some difficulties 
with recent memory skills were evidenced.  In general, he 
displayed fair concentration skills during the examination.  
In March 2007, his memory functions were intact.  In January 
2008, the veteran's memory functions were intact and his 
cognitive functions were within normal limits.  In June 2008, 
the veteran's memory was described as well-preserved.  Thus, 
there is no evidence that the veteran suffered memory loss 
for names of close relatives, own occupation, or own name.

The Board finds that equivalent symptoms for an evaluation 
greater than 70 percent have not been shown.  On examination 
in May 2005, a GAF score of 41-50 was assigned.  A GAF score 
of 40 was assigned at a May 2006 examination for anxiety and 
40 for schizoaffective disorder.  In May 2006, the veteran 
stated that with all the problems he had, his mental symptoms 
never went away.  His symptoms had gotten worse since the 
last examination because of his MS.  He also indicated that 
his somatic symptoms would trigger him into experiencing a 
panic attack.  The examiner hypothesized that the 
predominance of the veteran's anxiety and depression resulted 
from his struggles to cope with his multiple medical 
conditions, specifically his MS, which had resulted in 
significantly reduced physical functioning and chronic pain.  
In May 2006 the examiner discussed several other psychiatric 
diagnoses and concluded that the generalized anxiety disorder 
was the primary mental condition with the schizoaffective 
disorder being secondary.  His GAF score was reduced to 
reflect his major impairment in several areas of functioning, 
his report of visual and auditory hallucinations, and his 
ongoing suicidal ideation without current intent to act on 
his thoughts.  The examiner opined that the veteran's 
generalized anxiety and depressive symptoms had a moderate to 
significant negative impact on his occupational functioning 
in the past due to his reduced tolerance for frustration, 
difficulties with concentration, level of anger, and 
interpersonal wariness.  He was not employed at the time of 
the examination.  The examiner felt that the veteran's mental 
symptoms had a severe negative impact on his social 
relationships due to the aforementioned factors along with 
his anhedonia, reduced self esteem, paranoia, and social 
withdrawal.  The examiner concluded that most likely the 
veteran would encounter severe difficulties obtaining 
employment and/or sustaining employment over the long run due 
to his anxious, depressive, and psychotic traits.  The 
examiner stated that the veteran appeared to have the basic 
cognitive skills that would allow him to manage his personal 
and financial affairs, although he would most likely require 
assistance because of his multiple sclerosis, chronic pain, 
and reduced physical functioning.  Although the examiner felt 
that the veteran had major impairment and would have severe 
difficulties in obtaining employment, he also noted that the 
veteran had basic cognitive skills, was in contact with 
reality, was oriented, and appeared to be aware of his 
circumstance.  As such, he seemed capable of seeking and 
obtaining whatever assistance he required in the maintenance 
of his affairs on an as needed basis.  

In June 2006, the veteran was irritable and uncooperative 
with a labile affect and refused to answer most questions but 
he also stated that he was hurting and wanted to go home.  
When seen in January 2008, the veteran was doing better with 
mood and his affect was stable.  The examiner commented that 
the veteran's chronic pain secondary to MS remained the major 
stressor and resulted in deterioration of mood at times.  In 
June 2008, the diagnosis was mood disorder due to a general 
medical condition.  The GAF assigned was 50.  The assigned 
GAF scores range from 40 to 50 which range from the high end 
of serious symptoms or serious impairment in social or 
occupational functioning to the high end of major impairment 
in several areas.  The manifestations reflected do not more 
nearly approximate the symptomatology for a 100 percent 
scheduler rating.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The Board finds that to the extent that the 
veteran's psychiatric disorder interferes with employment 
that is contemplated in the 70 percent rating already 
assigned.  The evidence does not show total social and 
occupational impairment due to a service-connected 
psychiatric disorder.  

The Board finds that referral for consideration of an 
extraschedular rating is not appropriate; as previously 
noted, the veteran is in receipt of a total disability 
evaluation for compensation purposes based on individual 
unemployability. 

In sum, the preponderance of the evidence is against an 
increased rating for the veteran's psychiatric disorder.  The 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with the current rating.  In denying 
the claim, the Board has considered all the evidence during 
the period under review and finds no basis for assignment of 
staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duodenal ulcer

The veteran seeks a rating in excess of 20 percent for 
duodenal ulcer.  

A rating decision in March 1970 granted service connection 
for active duodenal ulcer and assigned a 20 percent rating 
effective in October 1969 under DC 7305.  That evaluation has 
been continued in subsequent rating decisions other than a 
period of a temporary total rating in October 1974 to 
December 31, 1974.  Since that 20 percent rating has been in 
effect for more than 20 years, the evaluation is protected, 
by law, against reduction.  38 C.F.R. § 3.951 (2008).

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 20 percent for duodenal 
ulcer is not shown.

At an examination for aid and attendance in January 2006, the 
veteran weighed 151 pounds.

At a VA examination of the stomach and duodenum in September 
2006, the veteran stated that he had intermittent vomiting 
when his stomach was upset.  He reported that the medications 
he took for pain and other medical conditions caused his 
stomach to be upset.  He admitted to intermittent blood in 
his stool, as well as intermittent hematemesis.  He was 
taking medication for his stomach which was effective.  He 
denied any side effects of the medication.  He did have some 
circulatory disturbances before and after meals.  The veteran 
stated that he experienced some acid reflux and burning 
sensation in the epigastric area when eating or before he 
eats.  He also experienced nausea and vomiting after eating.  
He experienced diarrhea most of the time.  The veteran stated 
his weight fluctuated up and down by five pounds.  

On examination, the veteran weighed 153 pounds, was well 
nourished and well developed.  He showed no outward signs of 
anemia.  However, the examiner noted that the veteran had 
what appeared to be some mild anemia as evidenced by his 
blood work.  He had a well healed surgical scar.  He had no 
appreciated herniations.  The pertinent diagnosis was 
duodenal ulcer, with residual chronic abdominal strain.

A week later, at his VA annual physical examination in 
September 2006, the veteran weighed 154.4 pounds.  A 
diagnosis of anemia was not shown.  When seen in January 
2007, he weighed 151 pounds.  At another visit in January 
2007 the veteran denied having an unintentional weight 
loss/gain of 5 pounds or more in the past month.  In July 
2007, he weighed 155 pounds.  When seen in September 2007 by 
a private medical provider for MS, his weight was 144 pounds.  
In January 2008 his weight was recorded as 150.5 pounds.  A 
diagnosis of anemia was not shown.  

The veteran testified in February 2008 that he had lost about 
30 pounds approximately six months earlier and gained about 
five pounds but then lost it.  Probably, five or six times in 
the past year.  His stomach caused such problems that he had 
to go to bed and was not able to do anything else.  When the 
veteran had problems with his stomach he could not eat and 
could not function because he became weak.  His spouse and 
nephew also reported their observations that the veteran had 
lost quite a bit of weight over the last year.  

Diagnostic Code 7305 provides that a 20 percent rating is 
warranted for a moderate ulcer disorder with recurring 
episodes of severe symptoms two or three times per year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for a 
moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A maximum 60 percent rating is warranted for 
a severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114 DC 7305. 

The evidence in this case reflects that the veteran has 
continued complaints of abdominal symptoms that are relieved 
by medication.  The VA examiner in September 2006 noted that 
although the veteran's blood work indicated that he had some 
mild anemia he showed no outward signs of anemia.  VA medical 
records show the veteran's recorded weight ranged from 144 
pounds to 155 pounds with the majority of the recorded 
weights being in the range from 150 to 155 pounds.  The 
veteran testified in February 2008 that he had a weight loss 
of about 30 pounds approximately 6 months earlier, and gained 
about five pounds but then lost it.  A private clinical 
record in July 2007 does show the veteran's weight as 144 
pounds, which is less than his usual weight, although not 30 
pounds less.  However, in January 2008, a VA medical record 
shows the veteran's weight was 150.5 pounds which is in the 
range of his usual recorded weight.  Thus, the Board finds 
that the fluctuations of weight do not represent 
manifestations of impairment of health due to moderately 
severe symptoms.  In addition, the veteran was described as 
well-nourished and well developed.  Although the veteran 
testified that probably five or six times during the prior 
year, his stomach caused such problems that he had to go to 
bed and was not able to do anything else, the evidence does 
not demonstrate recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  Therefore, the Board finds that the objective evidence 
does not demonstrate moderately severe symptoms with anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year to warrant a 40 percent rating.

In addition, the veteran reported taking medication which was 
effective.  The veteran stated at his September 2006 VA 
examination that he experienced intermittent vomiting, 
intermittent blood in his stool, and intermittent 
hematemesis.  However, severe symptoms with manifestations of 
anemia and weight loss productive of definite impairment of 
health are not shown.  Thus, the Board finds that an 
increased rating is not warranted.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the veteran's duodenal ulcer disability, but, as discussed 
above, findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected duodenal ulcer disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's duodenal ulcer disability warrants no more than 
a 20 percent rating for the entire period under 
consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's service-connected 
duodenal ulcer, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for pathology causing presence of deep white 
matter changes, the presence of small punctuate lesions and 
bright lesions in deep white matter of brain, cerebrovascular 
disease, probable multi-infarct syndrome, dementia, 
demyelinating disease and multiple sclerosis, the claim is 
reopened.  The appeal is granted to that extent only.

Entitlement to special monthly compensation based upon the 
need for aid and attendance or by reason of being housebound 
is denied.

Entitlement to a rating in excess of 70 percent for anxiety 
neurosis with depression is denied. 

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer is denied.


REMAND

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
has been reopened but further development is needed.  The law 
requires that a claimed additional disability be caused by VA 
hospital care, medical or surgical treatment, or examination.  
When there is no willful misconduct by a veteran, disability 
resulting from VA medical treatment furnished to the veteran 
will be compensated in the same manner as if service 
connected if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or (B) an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The veteran contends that his current disability of MS 
manifested in service or during a period of hospitalization 
from late 1975 to early 1976 due to VA prescribed medication 
or a failure to properly diagnose the disability.  His 
private neurologist has stated that the initial presentation 
of the veteran's MS was with an acute hemiparesis in 1976 and 
had been misdiagnosed since.  

The hospital treatment records show that on a day in early 
February 1976 around 10:20 a.m., the veteran stated that he 
felt funny, his left side felt like it wanted to give way, 
and his mouth was drawing to the left side.  He never felt 
that way before and it was affecting his talk.  He was 
anxious and the assessment was probably a drug (Trilafon) 
reaction.  A referral was made to a physician for an urgent 
or rush medication order to counteract.  Benadryl was given 
intramuscular (IM) as ordered at 10:50 a.m.  Trilafon was 
discontinued.  At 2:45 p.m. the veteran stated he was having 
a spell again.  His leg wouldn't move and his speech was 
affected.  He tried to walk and couldn't.  The veteran was 
observed with slurred speech, his mouth was slightly drawn to 
the left and he was holding his left leg in a stiffened 
position.  The assessment was "Anxiety ??".  The plan was 
to refer to the physician.  Benadryl by mouth was started.  
The doctor wrote at 3 p.m. that the veteran was having 
Parkinson symptoms.  He was given Benadryl intramuscular and 
by mouth.  He had improved.  The following morning the 
veteran appeared more relaxed.  At discharge the following 
month, the diagnoses included anxiety neurosis with hysteria 
and depression and joint pain, etiology undetermined.  The 
veteran contends that the medication he received while 
hospitalized in 1975 affected his body both physically and 
mentally.  The veteran contends that the medication caused 
his body to react in the same manner as a person having a 
stroke to the left side of his body.  He was given an 
antidote to neutralize the medication's effect and the 
effects slowly subsided over several weeks but never 
completely reaching a normal state.  In addition, the veteran 
claims that he received heat treatment in 1975 which he 
claims triggered the MS attack and as a result of 
misdiagnosis he received additional heat treatment in later 
years.  

A VA November 2002 neurology consultation shows an impression 
of probable multi-infarct syndrome although rule out 
demyelinating disease.  The report of a private MRI of the 
brain in August 2004 was an abnormal examination.  The 
veteran's private neurologist reviewed the study and 
concluded it was probable MS.  The question as to whether the 
veteran has a current disability, MS, probable multi-infarct 
syndrome, or other disability, that is in any part related to 
a failure of VA during the veteran's hospitalization in 1975-
1976 regarding treatment or a failure to properly diagnose 
his MS condition or due to medication prescribed during that 
time needs to be addressed.  The Board finds that a medical 
opinion is necessary to make a decision on this claim.  
38 C.F.R. § 3.159(c)(4).  

A March 1977 letter from the Social Security Administration 
(SSA) indicates that the veteran's date of disability onset 
began in November 1975 and that he was receiving disability 
benefits.  There is no indication that the SSA has been 
contacted in order to obtain these records.  The United 
States Court of Appeals for Veterans Claims has interpreted 
the duty to assist to include requesting information and 
records from the SSA which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Because the records 
relate to a period at the time of the veteran's 
hospitalization, such records may be useful in adjudicating 
the veteran's claim.  The Board finds that an effort should 
be made to obtain the records and associate them with the 
claims file prior to final adjudication of the veteran's 
claim.

The Board notes that the issues of service connection for 
ethmoid sinusitis, a left shoulder disability, a left wrist 
and hand disability, a left hip disability, a left knee 
disability, a left ankle disability, a left foot disability 
and hypertension were previously denied on a direct basis and 
the RO found that no new and material evidence had been 
received to reopen these claims in an October 2006 rating 
decision which is on appeal.  At the veteran's February 2008 
hearing he clarified that he was claiming those issues as 
secondary to MS.  The Board finds that this claim is 
inextricably intertwined with the claim for compensation for 
MS under the provisions of 38 U.S.C.A. § 1151 and thus should 
be remanded pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The veteran seeks an increased evaluation for his service-
connected right knee disability.  The veteran was granted 
service connection for internal derangement of the right knee 
in a March 1970 rating decision and assigned a 10 percent 
rating effective in October 1969 under DC 5257.  That rating 
has been continued in several subsequent rating decisions.  
Since that 10 percent rating has been in effect for more than 
20 years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2008).

At his VA examination of joints in September 2006, the 
findings of his right knee include no appreciated knee 
instability.   The veteran testified at his February 2008 
hearing that his right knee was unstable and would give way.  
If he would try to stand up he might end up falling because 
his right knee would not support his weight.  His wife also 
testified as to her observations of the manifestations of the 
veteran's right knee.  The veteran testified that he was not 
seeing a VA orthopedist as it was thought his right knee was 
related to MS and his neurologist handled most of those 
conditions.  A VA examination for right knee disability 
should be conducted based on the veteran's testimony that his 
right knee disability has worsened.  When the veteran reports 
that his symptoms have become worse since the previous 
examination, VA's duty to assist includes the conduct of a 
thorough and contemporaneous examination to determine the 
current level of disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, that issue must be remanded for an examination to 
assess the current severity of the veteran's right knee 
disability and to obtain current VA and private treatment 
records.  38 C.F.R. § 3.159(c)(4) (2008).  

The veteran seeks a compensable rating for residuals of 
fracture of the metatarsal bone of the right foot.  A rating 
decision in July 1972 granted service connection for 
residuals of fracture of the metatarsal bone of the right 
foot and assigned a zero percent rating effective in October 
1969 under DC 5299.  A profile in service noted old fracture 
of tarsal navicular right.  At a VA examination in June 1972, 
there was no deformity of the tarsal, metatarsal, or 
phalangeal bones of the feet.  The diagnosis was history of 
fracture of metatarsal bone with no radiologic telltale 
evidence.  A noncompensable rating has been continued in 
several subsequent rating decisions.  More recently, the 
noncompensable rating was assigned under Diagnostic Code 
5010-5283.  

The Board notes that the examiner at a September 2006 VA 
examination stated that the claims file was not available for 
review.  The request for the examination indicates that the 
veteran's rated disabilities included a flat foot condition 
for which he was service connected.  However, the evidence 
shows that the veteran is not service-connected for a flat 
foot disability.  Although in the general remarks of the 
examination request, the RO noted that the veteran had 
reported a worsening of symptoms for his service-connected 
residuals of fracture of the metatarsal bone of the right 
foot, that disability was not included in the provided list 
of rated disabilities.  The examiner made no findings and did 
not report any x-ray findings related to the veteran's 
service-connected residuals of fracture of the metatarsal 
bone of the right foot.  Thus, that issue must be remanded 
for an examination to assess the current severity of the 
veteran's service-connected residuals of fracture of the 
metatarsal bone of the right foot.  38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's award for Social Security 
disability benefits during a period from 
November 1975 to March 1977 as well as 
the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  Forward the claims file to a 
qualified VA physician for the purpose of 
obtaining an opinion addressing whether 
the veteran has an additional disability, 
MS, probable multi-infarct syndrome, 
dementia, or other disability resulting 
from his VA hospitalization in 1975-1976 
due to lack of proper treatment; a 
reaction to prescribed medication-
Trilafon; or misdiagnosis of his 
disability which affected treatment at 
that time and subsequently.  The reviewer 
should address whether additional 
disabilities, if shown, were due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA in 
furnishing treatment, or whether they 
were due to an event not reasonably 
foreseeable.  No examination of the 
veteran is required unless the reviewer 
determines otherwise.  The claims file 
must be reviewed by the reviewer and the 
examiner must state that the claims file 
was reviewed in the report.  The 
rationale for all conclusions and 
opinions must be provided.  

3.  Secure the veteran's VA treatment 
records for his right knee disability, 
from the Tuskegee VA Medical Center from 
September 2006 to the present.

4.  After obtaining the necessary 
identification and authorization from the 
veteran, secure his private treatment 
records for his right knee from his 
neurologist for the period from September 
2006 to the present.

5.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his internal 
derangement of the right knee.  The 
claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses for the right knee.  The report 
should include range-of-motion findings 
and findings as to any weakness, 
subluxation, and instability.  The 
examiner should fully describe any 
functional limitation due to pain, 
weakened movement, excess movement, 
fatigability, pain with use, or 
incoordination.  Any additional 
limitation of motion during flare-ups and 
following repetitive use should also be 
noted.

6.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of fracture of the metatarsal 
bone of the right foot.  The claims file 
must be reviewed by the examiner and that 
review should be noted in the examination 
report.  The examiner's report should set 
forth all current complaints, findings, 
and diagnoses of residuals of fracture of 
the metatarsal bone of the right foot.  
The examiner should fully describe any 
functional limitation due to pain, any 
weakened movement, excess movement, 
fatigability, pain with use, or 
incoordination.  Any additional 
functional limitation during flare-ups 
and following repetitive use should also 
be noted.

7.  Then, readjudicate the issues on 
appeal.  If action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


